J-A13014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RUBEN MORALES                              :
                                               :
                       Appellant               :   No. 2631 EDA 2019

         Appeal from the Judgment of Sentence Entered August 20, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0006582-2014


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED AUGUST 19, 2020

        Appellant, Ruben Morales, appeals from the judgment of sentence of an

aggregate term of 2-5 years’ imprisonment, followed by five years’ probation,

imposed after the trial court found him guilty of, inter alia, corrupt

organizations and possession of marijuana with intent to deliver. We affirm.

        The trial court summarized the factual and procedural background of

this case as follows:
        [Appellant] participated in a corrupt organization that distributed
        marijuana in and around Montgomery County, Pennsylvania.
        After the Commonwealth charged him with more than a dozen
        offenses, he filed a pretrial motion seeking to suppress, inter alia,
        evidence seized from 2051 Carlisle Street and 1537 Fontain
        Street, both in Philadelphia, Pennsylvania. [Appellant] asserted
        the search warrants for those two locations were not supported
        by affidavits that provided sufficient probable cause. This court
        declined to suppress the evidence after a hearing and
        subsequently found [Appellant] guilty at a bench trial of one count
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A13014-20


       of corrupt organizations,2 two counts of possession of marijuana
       with intent to deliver,3 one count of criminal conspiracy,4 two
       counts of dealing in proceeds of unlawful activity,5 three counts of
       criminal use of a communication facility,6 four counts of
       possession of a controlled substance[,]7 and one count of drug
       paraphernalia.8 He received an aggregate sentence of two to five
       years in prison, plus five years of consecutive probation.
          2   18 Pa.C.S. § 911(b)(1).
          3   35 Pa.C.S. § 780-113(a)(30).
          4   18 Pa.C.S. § 903(a)(1).
          5   18 Pa.C.S. § 5111(a)(1).
          6   18 Pa.C.S. § 7512(a).
          7   35 Pa.C.S. § 780-113(a)(16).
          8   35 Pa.C.S. § 780-113(a)(32).

       [Appellant] did not file a post-sentence motion. He filed a notice
       of appeal to the Pennsylvania Superior Court and later produced
       a concise statement of errors in accordance with Pa.R.A.P.
       1925(b). [T]he Superior Court dismissed the appeal without
       prejudice and remanded the case for resentencing.[1] This court
____________________________________________


1With respect to this case’s procedural history, the trial court further explained
that:
       [Appellant] previously filed a direct appeal from his original
       judgment of sentence. Commonwealth v. Morales, 1805 EDA
       2018, notice of appeal docketed (Pa. Super. June 27, 2018). He
       produced a Pa.R.A.P. 1[9]25(b) concise statement[,] and this
       court authored a Rule 1925(a) Opinion and forwarded the record
       to the Superior Court. Upon defense request, the Superior Court
       dismissed the appeal without prejudice, remanded the case back
       to this court for resentencing[,] and relinquished jurisdiction. Id.,
       Order (June 27, 2019). This court subsequently executed an
       agreed[-upon] Order modifying the original sentence to make
       [Appellant] eligible [under] the Recidivism Risk Reduction
       Incentive [Act, 61 Pa.C.S. §§ 4501-4512]. [Appellant] has now
       filed an appeal from his judgment of sentence, as modified. Under
       the circumstances, this court did not intend to order [Appellant]



                                           -2-
J-A13014-20


       issued an Order dated August 20, 2019, modifying [Appellant’s]
       sentence. He has timely appealed again.

TCO at 1-3 (footnote omitted).

       Presently, Appellant raises the following issues for our review:
       1. Did the lower court err in denying … Appellant’s pretrial motion
       to suppress evidence where the search warrants for the two
       locations in this case did not establish probable cause that there
       was a sufficient nexus between the contraband that was supposed
       to be seized and these locations?

       2. Was the evidence insufficient to prove that … Appellant was
       guilty of any of the charges for which he was convicted where his
       constructive possession of the controlled substances was not
       proven beyond a reasonable doubt?

Appellant’s Brief at 3.

                                               I.

       In Appellant’s first issue, he argues that the trial court “erred in denying

[his] pretrial motion to suppress evidence where the search warrants for the

two locations in this case did not establish a sufficient nexus between

contraband and those locations.” Id. at 8 (unnecessary capitalization and

emphasis omitted). He submits that “a fair and objective review of the search

warrant Affidavits of Probable Cause in this case will persuade this Court that




____________________________________________


       to file a new concise statement of errors. He, nevertheless,
       submitted a concise statement that is almost identical to the one
       previously filed, except it appears to seek to remedy a lack of
       specificity with regard to issue two that this court noted in its
       original opinion.

Trial Court Opinion (TCO), 10/22/19, at 1 n.1.


                                           -3-
J-A13014-20



the issuing authority did not have a substantial basis for concluding that

probable cause existed to search these two residences.” Id.

     At the outset, we acknowledge our scope and standard of review for

such claims. This Court has explained:
     [O]ur scope and standard of review of an order denying a motion
     to suppress are unique when we are reviewing a magistrate’s
     decision to issue a search warrant. They differ from those cases
     in which we are reviewing a court’s decision regarding evidence
     obtained without a warrant. When reviewing a magistrate’s
     decision to issue a warrant, there are no factual findings from the
     trial court. Thus, we need not consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record as
     a whole. Instead, we are merely reviewing the magistrate’s
     decision to issue the warrant. As such, our duty is to ensure that
     the magistrate had a substantial basis for concluding that probable
     cause existed. In so doing, the reviewing court must accord
     deference to the issuing authority’s probable cause determination,
     and must view the information offered to establish probable cause
     in a common-sense, non-technical manner.

                                     ***

        The legal principles applicable to a review of the sufficiency
        of probable cause affidavits are well settled. Before an
        issuing authority may issue a constitutionally valid search
        warrant, he or she must be furnished with information
        sufficient to persuade a reasonable person that probable
        cause exists to conduct a search.          The standard for
        evaluating a search warrant is a “totality of the
        circumstances” test as set forth in Illinois v. Gates, 462
U.S. 213 … (1983), and adopted in Commonwealth v.
        Gray, … 503 A.2d 921 ([Pa.] 1985). A magistrate is to
        make a practical, common sense decision whether, given all
        the circumstances set forth in the affidavit before him, …
        there is a fair probability that contraband or evidence of a
        crime will be found in a particular place. The information
        offered to establish probable cause must be viewed in a
        common sense, nontechnical manner. Probable cause is
        based on a finding of the probability, not a prima facie


                                    -4-
J-A13014-20


          showing of criminal activity, and deference is to be accorded
          a magistrate’s finding of probable cause.

       Probable cause does not demand the certainty we associate with
       formal trials. Rather, a determination of probable cause requires
       only that the totality of the circumstances demonstrates a fair
       probability that contraband or evidence of a crime will be found in
       a particular place.

Commonwealth v. Manuel, 194 A.3d 1076, 1080-82 (Pa. Super. 2018)

(internal citations, footnote, and quotation marks omitted).           See also

Commonwealth v. Huntington, 924 A.2d 1252, 1258 (Pa. Super. 2007)

(“The application for the search warrant must be evaluated from the

perspective of the issuing magistrate and whether it provides sufficient

information, within the four corners of the affidavit, to support the conclusion

that probable cause exists to believe that contraband or evidence of a crime

will be found in a particular place.”) (citation omitted).

       Here, the affidavits of probable cause outline the investigation of a drug-

trafficking organization operated by Jason Marks, Gregory Gaudreau, Michael

Lynch, Larry Kline, Appellant, and others. See Commonwealth’s Exhibit 1 at

3 (Carlisle Affidavit).2 Because the affidavits are lengthy, spanning over 180

pages, we attempt to summarize briefly the most pertinent information set

forth in them.


____________________________________________


2 Because the affidavits of probable cause for the Fontain Street and Carlisle
Street locations are substantially similar, we primarily cite to the Carlisle
Street affidavit. See also TCO at 5 n.10 (“The affidavits of probable cause
are substantially the same….”); Appellant’s Brief at 10 (not making any
distinction between the affidavits); Commonwealth’s Brief at 8 (noting that
the facts set forth in the affidavits are “essentially identical to each other”).

                                           -5-
J-A13014-20



       The drug operation conducted by Marks, Lynch, and Gaudreau was

reported to police by ten confidential informants, a concerned citizen, and

several unwitting informants. Id. at 7. Collectively, these sources revealed

that Marks, Lynch, and Gaudreau procured large quantities of marijuana from

California, transported the marijuana to Pennsylvania, and sold it to drug

dealers. Id. at 8.

       Between July 7, 2013 and January 11, 2014, Appellant’s phone number

had 203 telephone contacts with a phone number used by Marks. Id. at 64-

65. Between August 14, 2013 and January 3, 2014, Appellant’s phone number

had 32 telephone contacts with a phone number attributed to Kline, a drug

supplier in California. See id. at 38, 64-65. Between the dates of July 20,

2013 and January 2, 2014, Appellant’s phone number had 59 telephone

contacts with a phone number identified as belonging to Adam Karloff. Id. at

66.3

       Police conducted controlled purchases and surveillance on members of

the drug-trafficking organization, details of which are set forth in the
____________________________________________


3 With respect to Karloff, the affidavit details that the Pennsylvania Office of
Attorney General, Organized Crime Section, and the United States
Department of Homeland Security, completed an investigation into a
marijuana drug trafficking organization operating within the Pennsylvania
counties of Montgomery and Berks in 2007, which revealed involvement by
Marks and Appellant in the sale of pounds of high-grade marijuana, though
they were not indicted in the case. Id. at 17. Instead, law enforcement
“targeted the hierarchy of the organization[,]” including Karloff, but did not
charge all of the sub-dealers below him, such as Marks and Appellant. Id. at
17, 18. An agent that worked on that investigation stated that Appellant and
Marks were identified as directly below Karloff in the marijuana business. Id.
at 66.

                                           -6-
J-A13014-20



affidavits.   See id. at 68-83.          Police also obtained approval of a non-

consensual intercept (wiretap) on telephones utilized by various members of

the organization, noting that “[i]n an attempt to conceal incriminating

conversation from law enforcement agents who may be monitoring their

conversations and pagers, drug traffickers will use codes and cryptic

language.” See id. at 83-84, 85. The affidavit provides that the following

interceptions pertinent to Appellant occurred, which we have produced

verbatim, with the exception of substituting Appellant’s name with Appellant:

       March 9, 2014 at 12:40 PM, Call 421 on Court Order 38-1
       E.D. 2014, a phone utilized by Jason Marks, Outgoing call
       to 267-784-3073, utilized by Michael Lynch

       This conversation was between Jason Marks and Michael Lynch.
       In the beginning of the conversation they talk about a trailer.
       Marks then said, “I was going to ask you if you wanted to bring
       the rest of those contracts over, everything that’s left on there,
       the remainder of the paperwork, know what I mean, and then we
       can get that out, but I’ll just come over.” Through our training
       and experience we believe Marks attempted to conceal the true
       reason for this call and the need to visit Lynch’s residence. Marks
       initially said contracts and then paperwork but he attempted to
       clarify the true meaning to Lynch by saying, “Know what I mean.”
       We have learned that terms such as “Paperwork” are commonly
       used as a code word. These code words are known by each
       member of the organization. We believe these words used in this
       context are referring to Marijuana being stored at Lynch’s
       residence at 41 Hickory Lane, Boyertown, Berks County,
       Pennsylvania.[4]

____________________________________________


4The affidavit sets forth that, based on the affiants’ training, knowledge and
participation in controlled substances investigations, they know that:
       It is common for large[-]scale drug dealers to secrete contraband,
       proceeds of drug sales, and records of drug transactions in secure



                                           -7-
J-A13014-20


       As the conversation continued Lynch said he was not currently
       home. Marks told Lynch that, “I’m not going over at least an hour
       and a half.” Lynch continued on and said, “Well um give a buzz
       and if l have to go anywhere I’ll just leave that thing unlocked.
       This portion of the call further supports our opinion that this
       conversation is in furtherance of their drug trafficking
       organization. We received information from that a Confidential
       Informant observed fifty pounds of Marijuana in a garage on
       Lynch’s property located at 41 Hickory Lane, Boyertown, Berks
       County, Pennsylvania. This Confidential Informant also detailed
       how trusted confederates have access to this location. This
       portion of the conversation detailed that the area Marks’ needs
       access to is commonly locked but will be left unlocked for Marks’
       access.    The exact location is not being disclosed in the
       conversation due to the fact that both of these individuals
       understand the code being used, the area Marks needs to access
       and the purpose for his visit.

       On Sunday, March 9, 2014 at 9:00 AM, in reference to calls: 360,
       362, 363, 421, 446, Docket 38-1 E.D. 2014, and calls 533, 534,
       535, 545, 552, Docket 38-3 E.D. 2014, Plant advised that Jason
       Marks would be going to Michael Lynch’s residence, located at 41
       Hickory Lane, Boyertown, Pennsylvania. At approximately 10:00
       AM, Detective Fedak did observe a black Mercedes and a black
       Ford pick-up truck at Marks’ residence, located at 2922 Kutztown
       Road, East Greenville, Pennsylvania. Marks does have a 1995
       Mercedes, Pennsylvania Registration HXB-4548 and a 2004 Ford
       Truck, Pennsylvania Registration ZDS-8238 registered to him with
       the address listed as 2922 Kutztown Road, East Greenville,
       Pennsylvania.




____________________________________________


       locations within their residences, the residences of trusted family
       members      and    associates,   garages,    basements,     attics,
       outbuildings, vehicles, and/or their businesses for their ready
       access and to conceal from law enforcement authorities. We know
       they need ready access to them in order to operate their illegal
       drug business.
Id. at 14.


                                           -8-
J-A13014-20


     At approximately 1:00 PM, Detective Fedak drove past Marks’
     residence and noticed that Marks’ Ford truck was not parked in his
     driveway.

     At approximately 4:21 PM, Detective Leporace observed Marks
     driving his Ford truck, Pennsylvania Registration ZDS-8238 in the
     area of Lynch’s residence located at 41 Hickory Lane, Boyertown,
     Pennsylvania. Marks was the only person in the vehicle. Detective
     Lackner observed the aforementioned Ford truck pull onto Laurel
     Valley Lane which leads to Hickory Lane.

     March 9, 2014 at 9:04 PM, 10:18 PM, 10:20 PM, 10:22 PM,
     10:23 PM, 10:34 PM, 10:40 PM, 10:42 PM, 10:46 PM Call
     474, 482, 483, 484, 485, 488, 489, 490, 491on Court Order
     38-1 E.D. 2014, a phone utilized by Jason Marks,
     Incoming/Outgoing calls/text to/from 267-304-2788.
     utilized by [Appellant].

     This conversation is between [Appellant] and Jason Marks.
     [Appellant] returned Marks’ phone call. In the beginning of the
     conversation [Appellant] justified why he did not pick up the
     phone. Marks then asked, “Feel like seeing chocolate.” Marks
     then laughed. [Appellant] replied, “I never mind.” We believe the
     term “seeing chocolate” is in actuality a code word used between
     these two individuals to determine a meet location. We have
     learned through our experience in non-consensual interceptions
     that individuals involved in the distribution of controlled substance
     attempt to conceal the exact place of a meeting by using code
     words to determine the location. This is done due to their fears
     of being intercepted. They do not want to give a specific location
     over the phone and alert law enforcement on where the
     clandestine meeting will take place.

     As they continued Marks informed [Appellant], “I’m bringing
     fifteen bucks with me you know.” Here again, we believe Marks
     is providing information to [Appellant] in code. We believe
     [Appellant] responded and attempted to legitimize the
     conversation and said, “Yeah, that should do like a half a song
     between we’ll put the money together and make and have her
     give us a lap dance or something.” Marks continued to talk in
     code and said, “I’m a little scattered on it but yeah it’s cool.” We
     have learned from information obtained through this investigation
     that this organization sells various types of Marijuana one of which
     is “Scatter Brain.” We believe when Marks said, “scattered” he
     informed [Appellant] on the type of Marijuana being brought.


                                     -9-
J-A13014-20


     They agreed to talk again prior to meeting. Marks expects to be
     at the meet location within an hour and a twenty and I’ll be over
     the spot.”     [Appellant] responded, “Sounds good brother.”
     Although they did not give a location both know where the
     meeting will take place. We believe Marks is bringing “fifteen” to
     [Appellant].

     At approximately 9:45 PM, Detective Lackner observed A
     Mercedes Benz, dark in color, displaying Pennsylvania Registration
     Number HXB-4548 exit the driveway at 2922 Kutztown Road, E.
     Greenville, Pennsylvania 18041. Surveillance Detectives Lackner
     and Vinter maintained mobile surveillance of the aforementioned
     vehicle as it travelled to the area of the Schuylkill Expressway (Rt.
     76). At that time, Detectives Wood and Rowe participated in the
     mobile surveillance as the Mercedes Benz travelled to the city of
     Philadelphia. During this surveillance, Detective Vinter positively
     identified the driver of the Mercedes Benz as Jason Marks. An
     inquiry made on the aforementioned Mercedes Benz though the
     Pennsylvania Bureau of Motor Vehicles shows the registration
     displayed on a 1995 Mercedes Benz registered to Jason Marks,
     2922 Kutztown Road, E. Greenville, Pennsylvania 18041.

     In call 482 Marks contacted [Appellant] and attempted to change
     the location and said, “I’ll see you in about twenty, twenty five
     minutes at the roll cage.” [Appellant] does not understand the
     meet location and Marks clarified the location and responded, “The
     one I knocked off it’s hinge.” [Appellant] then understood and
     does not want to meet there and said, “No, no, no, no, no I
     thought you were going to place where you with the chocolate
     lady…. I’m trying to avoid going over there.” The two then agreed
     to go to the initial meet location. Here again the two talked in a
     coded language. This portion of the conversation showed us that
     these individuals have multiple locations where they meet in
     furtherance of their drug trafficking.

     At 10:20 PM Marks sent a text to [Appellant] which read, “My car
     don’t lock right so can I put my gym bag in your car when I get
     there.” [Appellant] responded, “K. Forget u gt no tints. Makes
     safety in city a plus. Dnt gt Ur windows broken.”

     At 10:34 PM Marks sent a text to [Appellant], which read, “3
     minutes.” We believe Marks informed [Appellant] he was three
     minutes away from the meet location. In call 489 Marks called
     [Appellant], [Appellant] told Marks, “I’ll be right there brother I



                                    - 10 -
J-A13014-20


     can’t talk on the phone my battery dying.” Marks responded, “All
     right later.”

     At approximately 10:40 PM, referencing calls number 488, 490
     and 491, Docket 38-1 E.D. 2014, Detective’s Vinter and Wood
     observed Jason Marks enter the parking lot of the Atlantis
     Gentlemen’s Club located at 3813 Chestnut Street, Philadelphia,
     Pennsylvania 19104. Marks backed his vehicle in to a parking
     space and sat in the vehicle.

     At 10:42 PM, Marks sent a text to [Appellant,] which read, “Drive
     through the parking lot behind the club.” Approximately three
     minutes later, [Appellant] responded via text, “Don’t see u.”

     Approximately (3) three minutes later, Detective Vinter observed
     a Toyota Camry, White in color, displaying Pennsylvania
     Registration Number HKE-0962, enter the same parking lot. The
     vehicle stopped in the area of Marks vehicle. At the same time,
     Marks was observed exiting his vehicle and yelling something at
     the driver of the Toyota Camry. Both vehicles left the parking lot
     together. An inquiry made on the aforementioned Toyota Camry
     though the Pennsylvania Bureau of Motor Vehicles shows the
     registration displayed on a 1995 Toyota registered to Ruben
     Enrique Morales[, which is Appellant’s name,] address of 3022 N.
     5th Street, Harrisburg, Pennsylvania 17110.

     At approximately 10:50 PM, both vehicles turned left onto
     Chestnut Street and pulled over to the shoulder of Chestnut Street
     at 37th Street. As Detective Rowe was driving past the vehicles,
     he observed [Appellant] standing at his open trunk. Seconds
     later, Detective Wood drove past the vehicles and observed
     [Appellant] standing at the driver side window of the Mercedes
     Benz talking to Marks who was seated in the driver seat. Both
     vehicles remained at this location for approximately (5) five
     minutes.    Detective Wood positively identified the person
     operating the Toyota as being [Appellant].

     At approximately 10:55 PM, both vehicles departed the immediate
     area. Surveillance was maintained on the Toyotas Camry being
     operated by [Appellant].

     As these two individuals talked they alluded to the fact that they
     were going to patronize a drinking establishment. They did not.
     Marks and [Appellant] met on the street and then departed. Due
     to this there was no reason to for Marks to request the placement
     of his gym bag in [Appellant’s] vehicle. We believe this meeting

                                   - 11 -
J-A13014-20


     occurred for a delivery of Marijuana from Marks to [Appellant].
     We also believe Marks not only spoke cryptically in arranging the
     purpose and location of the meeting but also attempted to justify
     why a bag would be moved from his vehicle to [Appellant’s]
     vehicle.

     At approximately 11:15 PM, surveillance followed [Appellant]
     directly to the area of Fontain Street, Philadelphia, Pennsylvania.
     Detective Rowe observed [Appellant] exited his vehicle and walk
     to 1537 Fontain Street, where he utilized a key to unlock the front
     door and enter. Detective Rowe, drove around the block to
     position his vehicle in a secure parking spot. When he returned,
     [Appellant] was observed exiting a secondary unknown address
     on the 1500 block of Fontain and returning to 1537 Fontain Street.
     Seconds later, [Appellant] exited the residence, where he
     appeared to lock the front gate on the door. [Appellant] walked
     back to his vehicle and left the area.

     At approximately 11:25 PM, surveillance was maintained on
     [Appellant] as he went to the 2000 block of Carlisle Street,
     Philadelphia, Pennsylvania.         Detective Lackner observed
     [Appellant] park his Toyota on Carlisle Street and enter a house
     located at 2051 Carlisle Street, utilizing a key. Approximately ten
     minutes later, [Appellant] exited this residence and left the area
     operating his Toyota.

     Surveillance was maintained on [Appellant] as he left 2051
     Carlisle Street. Surveillance lost sight of [Appellant] in the area
     of Front at Diamond Street. Approximately five minutes later,
     Detective Lackner located [Appellant’s] vehicle parked unoccupied
     in the 2100 block of Susquehanna Avenue, Philadelphia,
     Pennsylvania. Surveillance was conducted on the unoccupied
     vehicle for several minutes. During that time, [Appellant] never
     returned.

     Detective Harris and Detective Echevarria believe that this is a
     fifteen pound marijuana delivery that began on March 8, 2014
     with Marks contacting Lynch to see if he could stop over the next
     morning. The conspiracy continued on March 9, 2014 when Lynch
     and Marks said, “I was going to ask you if you wanted to bring the
     rest of those contracts over, everything that’s left on there, the
     remainder of the paperwork, know what I mean, and then we can
     get that out, but I’ll just come over.” Marks then picked up the
     marijuana from Lynch to deliver to [Appellant].



                                   - 12 -
J-A13014-20


     ADDITIONAL          SURVEILLANCE           OF      [APPELLANT]
     PHILADELPHIA

     On Monday, March 17, 2014 at approximately 8:00 AM, Detective
     Vinter conducted surveillance in the city of Philadelphia in search
     of [Appellant’s] vehicle. At approximately 10:00 AM, Detective
     Vinter located a Toyota Camry, white in color, displaying
     Pennsylvania Registration Number HKE-0962 parked unoccupied
     on 15th Street near Fontain Street, Philadelphia, Pennsylvania.
     This area is within close proximity of 1535-1537 Fontain Street.
     The vehicle was snow covered from an overnight snow storm. An
     inquiry made on the aforementioned Toyota Camry though the
     Pennsylvania Bureau of Motor Vehicles shows the registration
     displayed on a 1995 Toyota registered to Ruben Enrique Morales,
     [i.e., Appellant,] address of 3022 N. 5th Street, Harrisburg,
     Pennsylvania 17110.

     Detective Vinter drove around the block in attempt to obtain a
     fixed position on the vehicle. When Detective Vinter returned, a
     Hispanic male, believed to be [Appellant] was cleaning the snow
     off the vehicle with a small broom. [Appellant] was wearing blue
     jeans and a grey hooded sweat shirt. After the vehicle was
     cleaned of snow, [Appellant] entered the driver’s seat and left the
     area. He was not followed.

     On Friday, March 21, 2014 at approximately 8:00 AM, Detective
     Vinter located a Toyota Camry, white in color, displaying
     Pennsylvania Registration Number HKE-0962 owned by
     [Appellant] parked unoccupied on the southwest corner of
     Diamond Street at Carlisle Street, Philadelphia, Pennsylvania.
     This area is within close proximity to 2051 Carlisle Street. As
     previously mentioned in a surveillance report dated March 9,
     2014, Detective Lackner observed [Appellant] park his Toyota on
     Carlisle Street where he utilized a key to enter a house located at
     2051 Carlisle Street. Detective Vinter maintained surveillance in
     the area for approximately four hours.

     At approximately 12:00 PM, Detective Vinter observed a black
     male, wearing a red jacket with the words “Chiefs Football” written
     on the back. The unknown black male knocked on the front door
     of 2051 Carlisle Street and remained there for several minutes.
     After receiving no answer, he left the area.

                                    ***



                                   - 13 -
J-A13014-20


     March 17, 2014 at 2:24 PM, 8:00 PM, 8:01 PM, 8:06 PM, Call
     1537, 1636, 1637, 1640 on Court Order 38-1 E.D. 2014, a
     phone utilized by Jason Marks, Incoming/Outgoing
     calls/text to/from 267-304-2788, utilized by [Appellant].

     At 2:24 PM Marks called [Appellant] they exchange greetings and
     then discussed a party at Marks’ house located at 2922 Kutztown
     Road, East Greenville, Pennsylvania that [Appellant] attended.
     Marks then asked, “Did you leave that application with me?”
     [Appellant] said, “Yeah.” Marks responded, “You did oh boy
     (laughs) where did I put it (laughs)?” [Appellant] continued, “I
     knew you fucking forget.” [Appellant] then ended call. We believe
     when Marks said the term, “application” he is referring to U.S.
     Currency. [Appellant] understood the code. We believe the
     “application” is actually partial payment for the previously
     received marijuana on March 9, 2014. This is further supported
     in later intercepted conversations.

     In the first text Marks sent a text to [Appellant], “I’m losing my
     mind looking for that application.” [Appellant] responded, "Check
     under Ur bed.” After a few minutes Marks texted back, “Ya I must
     have kicked it on there. 5 pages.”

                                    ***

     March 22, 2014 at 1:52 PM, Call 220 on Court Order 38-1
     E.D. 2014 (Supplemental Order-215-679-2699), a phone
     utilized by Jason Marks/[Appellant], Outgoing call to (215)
     554-7297, utilized by unknown male referred to as “Henry”

     The call starts and two men conversed in Spanish. The caller
     asked for “Henry.” “Henry” does not recognize the number but
     recognized the voice and asked, “Who’s this [Appellant], yeah, I’m
     on the road who’s phone is this?” [Appellant] then said, “I’m at a
     friend’s house, It’s that I don’t have cell phone, wait a minute I
     remember the number of the guy I’ll call him from here.” In this
     portion of the call [Appellant] explained to his drug confederate
     why he called from an unknown number. [Appellant] said, “I’m
     at a friend’s house.” We know through surveillance and other
     intercepted conversations that [Appellant] was calling from Marks’
     residence located at 2922 Kutztown Road, East Greenville,
     Montgomery County, Pennsylvania.

     [Appellant] continued, “No, crazy, I’m here, when can I see you,
     cause my friend is leaving Monday?” Henry responded, “Oh yeah.”
     Here, [Appellant] attempted to notify Henry that an individual of

                                   - 14 -
J-A13014-20


     importance to their organization was here but Henry did not
     understand. [Appellant] continued to stress the need for the two
     to meet when he said, “The person you have to talk to.” Henry
     then asked, “Where’s he going to?” [Appellant] explained, “No,
     because he lives in the up there in the mountains.” Henry then
     said, “I’m up in the mountains, he’s in upstate New York?” No
     motherfucker, the friend of mine that’s on the other side in the
     mountains. Henry understood the cryptic description of this
     person’s residence and said, “Oh on the west side.” [Appellant]
     responded, “Uh-huh”. [Appellant] continued to talk in code and
     attempted to clarify who this individual was in relation to their
     illegal activity. We believe when [Appellant] detailed that this
     individual lived in the mountains and on the other side he was
     referring to someone living in California. Through the course of
     this investigation we have learned that this organization’s source
     of marijuana supply is California. We have not received any
     information that Marks was departing the area on the 24th of
     March. This leads us to believe that [Appellant] was referring to
     someone that was in the area from California that was a member
     of this drug trafficking organization.

     Henry then said, “Ah, ok, ok all right, all right, right now I’m going
     to a couple of appointments you want me to call you back on this
     number when I get done?” [Appellant] then instructed Henry,
     “No, no call me on my phone, it’s that I’m at this house I don’t
     have service but we’re not going to be here, call me on my phone.
     It’s that I want to talk for the man can understand the position
     that you are in, he’s talking about somethings that are in line one
     what you are talking about but the manner to do it with the papers
     are right and the address of the people that are involved so they
     can help do things the way have to be so there isn’t problems,”
     the call the ends.        Through our training, knowledge and
     experience we believe this conversation was [Appellant]
     attempting to broker a marijuana arrangement between two
     separate parties one of which is Henry Santana and the other we
     have learned is Larry Kline. At the time of this call we did not
     know Larry Kline was in the Pennsylvania area but through
     information received through intercepted conversations and
     surveillance we know Larry Kline was in Pennsylvania and in
     Montgomery County and is returning to California on the March
     24th.

     On Saturday, March 22, 2014 at 2:00 PM, in reference to call 110
     at 1:52, Docket 38-1 E.D. 2014, Plant advised that [Appellant]


                                    - 15 -
J-A13014-20


     was at Jason Marks’ residence, located at 2922 Kutztown Road,
     East Greenville, Pennsylvania.

     Detective’s Fedak and Walsh did observe a grey four door sedan
     with a Florida Registration parked in the driveway at Marks’
     residence. The Plant advised that Ruben Morales Melendez[,
     which closely resembles Appellant’s name,] does have a 2006
     Buick Lucerne, grey in color, displaying Florida Registration
     V971RC registered to him with an address of 4240 South West
     153 Place, Miami, Florida. This information was ascertained
     through a law enforcement data base. Surveillance was unable to
     ascertain a registration out of fear of being compromised.

                                    ***

     March 22, 2014 at 2:28 PM, Call 1011 on Court Order 38-3
     E.D. 2014, a phone utilized by Michael Lynch Incoming Call
     from 707-834-5621, utilized by Larry Kline

     Lynch received an incoming call from Larry Kline. Kline asked,
     “What are you doin?” Lynch responded, “I’m on the golf course.”
     Then someone is heard saying “Aw fuck.” Kline then asked, “Want
     to get some dinner?” Lynch responded, “We probably can, your
     in town I guess huh?” Kline answered, “S/L Yeah.” Lynch asked,
     “Where you out now?” Kline told Lynch, “I’m ah over at the ah
     fucking dwarf’s, he’s going to the Poconos for some gambling
     thing with the wrestling he won’t be back till late so I’m with ah
     [Appellant] I was hoping we could all hang out and get some
     dinner.” Lynch said, “He won’t be around but we’re definitely up
     for it.” They agree to talk after Lynch is done golfing.

     March 22, 2014 at 6:35 PM, Call 1019 on Court Order 38-3
     E.D. 2014, a phone utilized by Michael Lynch Incoming Call
     from 707-834-5621, utilized by Larry Kline

     Michael Lynch received a call from Larry Kline. Kline said he was
     at the Tiki Bar having a drink and waiting for Lynch to come home.
     Lynch said that he was at home having a drink and invited Kline
     to come up. Kline said he was with [Appellant], and they were
     going to come up.

     Surveillance

     In reference to call 1019 at 6:36 PM, Docket 38-3 E.D. 2014, Plant
     advised that [Appellant] and Larry Kline were going to Lynch’s
     residence.


                                   - 16 -
J-A13014-20


     At approximately 6:49 PM, through the use of fixed surveillance,
     Plant advised that a Hyundai, silver in color, arrived in the vicinity
     of Lynch’s residence located at 41 Hickory Lane, Boyertown,
     Pennsylvania 19512.

                                     ***

     March 23, 2014 at 11:54 AM, 11:58 AM, 11:59 AM, 12:01
     PM, 12:02 PM, 12:03 PM, 12:04 PM, Call 2362, 2365, 2366,
     2368, 2369, 2370, 2371, on Court Order 38-1 E.D. 2014, a
     phone utilized by Jason Marks, Outgoing/Incoming
     call/text to/from 267-304-2788, utilized by [Appellant]

     Marks called [Appellant] and asked, “What are you doing today?”
     Then the call is dropped.

     [Appellant] responded to the previous call via text which read, “Gt
     bad service here. Still sleeping herw.” Marks responded, “Omw”.
     We believe that [Appellant] attempted to tell Marks of his location
     but Marks did not understand. We also know that the text
     acronym “Omw” means on my way. Marks told [Appellant] that
     he is on his way.          Through surveillance and intercepted
     communications we know that [Appellant] is still with Kline and
     they are currently at Lynch’s residence located at 41 Hickory Lane,
     Boyertown, Berks County, Pennsylvania.

     [Appellant] then texted to confirm the meet location and sent,
     “2mikes rt ? Not downtown”. This text message elicited a
     response from Marks, “Are you here im on the fuckin turn pike.”
     [Appellant] confirmed his and Kline’s location and texted, “At
     Mikes.” We believe Marks was enroute to a meet location in
     Philadelphia to meet [Appellant] and Kline due to the text
     message conversation Marks responded, “Meet me at my place
     getting off the Lansdale exit I’ll be home in 25 minutes.” During
     this exchange [Appellant] confirmed that they were still at Lynch’s
     residence.

     March 23, 2014 at 12:09 PM, 12:11 PM, Call 2373, 2377 on
     Court Order 38-1 E.D. 2014, a phone utilized by Jason
     Marks Incoming/Outgoing Call from 707-834-5621,
     utilized by Larry Kline

     After the series of text messages from [Appellant], Kline called
     Marks. It is apparent that Kline is with [Appellant] and that Kline
     is privy to the communications between [Appellant] and Marks.
     Marks said, “You guys kill me.” Kline asked if Marks was home

                                    - 17 -
J-A13014-20


     and he told him he was not but was driving back from the turnpike.
     Marks continued on and said, “You knew I was coming down there
     today, I told you, no I told him I had a taste for the chocolate. I
     said that plain as day yesterday.” As Marks talked to Kline said,
     “I thought we were coming to your house. He was talking about
     me coming to your house.” We believe that the meeting that
     occurred on March 22, 2014 at Marks’ residence laid the
     foundation for a follow up meeting between these participants of
     this drug trafficking organization. The two parties were confused
     on the location of the meeting. Marks believed he was meeting
     [Appellant] and Kline in Philadelphia.         Marks used coded
     terminology that was previously intercepted as the meet location.
     [Appellant] and Kline believed they were returning to Marks
     residence to meet. We believe that the residence located at 2922
     Kutztown     Road,     East   Greenville,  Montgomery      County,
     Pennsylvania is the center point of Marks portion of the
     organization.      We also believe through surveillance and
     intercepted conversation that the residence/buildings located at
     41 Hickory Lane, Boyertown, Berks County, Pennsylvania is the
     center point of Lynch’s portion.

     As the conversation continued, Kline said “He talked about me
     coming to your house but. Marks replied, “well yeah that’s you
     me but he needed something..” Marks then mumbled, “for his ah
     paperwork.” Kline then responded, “We’ll ah come by your house
     in a … I don’t know in a bit, I’m going to grab something to eat
     and shit.” Marks the said, “okay cause like I don’t like ta … have
     to take it back then you know what I mean … cause I don’t wanna
     figure” Kline then interrupted, “Yeah He’ll figure it out, he’ll figure
     it out.” The two individuals talked cryptically to conceal the true
     nature of the need for this clandestine meeting. The two talked
     in code and mumbled and ended the conversation when it became
     too detailed.

     Marks then called Kline back and said, “You know I’m gonna, I’m
     comin through Greenlane, I’m gonna go up to Bear Creek and
     hang out, they’re doin the snowmobile races up there… I was
     already taken out of my day to go do that for him cause he was
     up my ass about it yesterday so now that I’m not doing that I’m
     going up there like I was supposed to.” Kline then responded, “All
     right go ahead we’ll…” They continued to talk and prior to the call
     ending Kline said, “All right I’ll call you in a bit I’ll see you up
     there.”



                                     - 18 -
J-A13014-20


     In the follow up conversation Marks tells the two that he is going
     to Bear Creek. Bear Creek Mountain Resort was having snow
     mobile races on this date. Kline agreed to meet with Marks at this
     location. We know that this meeting will also include [Appellant].

     March 23, 2014 at 3:43 PM, Call 2404 on Court Order 38-1
     E.D. 2014, a phone utilized by Jason Marks Outgoing Call
     from 267-772-1791, subscribed to Dana Crist utilized by an
     unknown male

     Marks told the unknown male that he arrived at Bear Creek. This
     individual was intercepted numerous times in regards to Marks
     going to Bear Creek. Marks asked the unknown male, “Did you
     see [Appellant] or Larry?” The Unknown male said, “No.” Marks
     continued to talk and said, “I knew they weren’t going to come
     over, they were like oh, we’re hungry we’ll see you over there.
     I’m like why don’t you just fucking eat there. That’s what fucked
     up my whole day up or I’d be up there already.” The unknown
     male said, “It’s all good man, you have to do what you have to
     do.” Marks then responded, “[Appellant] got these documents
     you got to look at in the morning, so I started driving down there,
     well he never told me he never went home last night they went to
     Lynchies and partied all night.” Marks complained about driving
     to the city and that they were at “Mike’s.”

     In this conversation Marks complained about his morning and his
     partial drive to Philadelphia. He told the unknown male that he
     doubted [Appellant] and Kline were going to go Bear Creek but
     needed to see him. We know through the surveillance that
     [Appellant], Kline and Marks met and talked at Bear Creek
     departed and then returned to Marks’ residence.

     On Sunday, March 23, 2014, in reference to calls 2379 and 2404,
     Docket 38-1 E.D. 2014, Plant advised that Jason Marks was
     planning to meet Jeff Roth, [Appellant] and Larry Kline at the Bear
     Creek Mountain Resort and Conference Center located at 101 Doe
     Mountain Lane, Macungie, Pennsylvania 18062 for a snow mobile
     event.

     Surveillance

     At approximately 9:00 AM, Detective’s Vinter and Wood went to
     the Bear Creek Mountain Resort/Conference Center and confirmed
     the resort was having a “snow mobile drag race competition”.
     Detective Vinter and Wood maintained surveillance at the resort.


                                   - 19 -
J-A13014-20


     At approximately 1:45 PM, Detective Walsh arrived at the Bear
     Creek Mountain Resort/Conference Center and observed a
     Mercedes Benz, displaying Pennsylvania Registration Number
     JHN-0729, being operated by Jason Marks arrive. Marks parked
     his vehicle in the upper parking lot near the resort and walked
     toward the hotel/ski area.

     March 23, 2014 at 2:52 PM, Call 2422, 2430 on Court Order
     38-1 E.D. 2014, a phone utilized by Jason Marks
     Incoming/Outgoing Call from 707-834-5621, utilized by
     Larry Kline

     In call 2422 Marks called Kline to check on their location. Marks
     said, “Where you at?”         Kline confirmed to monitors that
     [Appellant] was still with him when he said, "We’re on our way to
     Bear Creek where you at?” Marks then described his location at
     Bear Creek. Kline told Marks, “I’ll be up there in like ten minutes.”

     In the second call Kline arrived at Bear Creek and contacted Marks
     to ascertain his location. Marks told Kline, “I came into that lower
     bar the regular one where we had dinner.” Kline said he will see
     Marks in a minute.

     March 23, 2014 at 7:18 PM, Call 2450 on Court Order 38-1 E.D.
     2014, a phone utilized by Jason Marks Incoming Call from 215-
     272-1112, utilized by Unknown Male.

     Marks received a call from an unknown male and they exchanged
     greetings. The unknown male then said, “Larry told me to give
     him a call I don’t know if they are still around.” Marks responded,
     “They just left my house .. they’re probably on their way to the
     turnpike right now if you want to give em a buzz.” This is yet
     another local individual in contact with Kline. Kline instructed this
     individual to call him. We know Larry Kline is currently utilizing at
     least one communication device in furtherance of his portion of
     this organization. The communication we identified was a Verizon
     Wireless mobile phone 707-834-5621.               This call further
     substantiated Kline being at Marks’ residence.

     The unknown male declined calling Kline at that time and then
     said, “Hey a [Appellant], [Appellant] gave me a chore to do I
     probably”. Marks understood the “chore” given by [Appellant] to
     the unknown male and responded, “I know whenever this week
     that’s fine.” The caller said, "Probably gonna be Tuesday.” We
     believe this “chore” is an instruction received by this individual by
     [Appellant]. Due to the fact that they use the code word “chore”

                                    - 20 -
J-A13014-20


     we further believe that this action is in furtherance of this drug
     trafficking operation.

     The Unknown male continued on and talked about problems with
     his Lincoln.    The unknown male said, “My place is up at
     Quakertown so I’ll just get in touch with you all right. I didn’t
     know if you guys were hanging out tonight or doing anything
     what’s Larry heading back to California?” Through this portion of
     the call we are able to determine that not only does the Unknown
     Caller know Kline but knew that he is from California with pending
     plans to return to California.

     Marks answered the caller, “I guess he’s leaving at eight in the
     morning.” The caller continued on about the “chore”, “All right I’ll
     be in touch with you if it happens tomorrow if not Tuesday.” Marks
     then told the caller about Kline, “He didn’t seem like he wanted to
     hang and party, he just came in to get some numbers straight.”

     When Marks said, “He didn’t seem like he wanted to hang and
     party, he just came in to get some numbers straight” leads us to
     believe that Kline was in this part of the country in regards to the
     marijuana trafficking organization. We also believe Marks told the
     unknown male that Kline was here to focus on the task at hand,
     “get some numbers straight.” Through our training, knowledge
     and experience we know that large scale drug organization handle
     large amounts of illegal drugs and in turn the U.S. Currency
     generated from their illegal activity. We also know that the illegal
     drug, in this investigation marijuana, equates to money. The
     quicker the product is ordered, obtained and then distributed the
     quicker the drug traffickers yield their profit. We know Larry Kline
     arrived in Pennsylvania to meet with important members of his
     drug trafficking organization, including but not limited to,
     [Appellant], Michael Lynch and Jason Marks. The existence of
     these    meetings     was    documented        through   intercepted
     communications and surveillance. We know [Appellant], Kline and
     Lynch met at Lynch’s residence located at 41 Hickory Lane,
     Boyertown, Pennsylvania. This meeting was arranged via Kline’s
     Verizon Wireless phone and Lynch’s phone.                The initial
     conversation intercepted informed monitors that Kline wanted to
     meet with Lynch, Marks and [Appellant] at the same time but
     Marks was unavailable.

     The next day after meeting with Lynch, Kline orchestrated another
     meeting with [Appellant] and Marks. This meeting was arranged
     on his Verizon Wireless phone 707-834-5621. Marks, [Appellant]


                                    - 21 -
J-A13014-20


     and Kline met in a public place.        They were together for
     approximately one hour talking. They then departed the public
     location and immediately met again at Marks’s residence located
     at 2922 Kutztown Road, E. Greenville, Pennsylvania 18041. They
     were at this location getting “numbers straight” for approximately
     two and a half hours. The change of location leads us to believe
     that portions of this conversation were too sensitive in nature to
     discuss in a public location and/or they needed access to items
     stored within Marks’ residence. We believe the phone calls and
     meetings between these individuals occurred to finalize details of
     a pending marijuana delivery and/ or a previous marijuana
     delivery received by the Montgomery/Berks County portion of this
     organization.

     Surveillance

     At approximately 2:54 PM, in reference to call 2422, Docket 38-1
     E.D. 2014, Plant advised surveillance that Larry Kline was 10
     minutes away from the Bear Creek Mountain Resort/Conference
     Center.

     At approximately 3:06 PM, Detective Vinter observed a Hyundai,
     silver in color, displaying Florida Registration Number BPI-A49
     arrive at the resort. As previously documented in surveillance
     reports, this is a rented vehicle and operated by Larry Kline and/or
     [Appellant]. An inquiry made through the Berks County Police
     Radio Network on BPI-A49 shows it displayed on a Hyundai
     registered to PV Holding Co., address of 8600 Hanger Blvd.,
     Orlando, Florida.

     Detective Vinter followed the vehicle to the parking area. Two
     males believed to be [Appellant] and Larry Kline exited the vehicle
     and walked toward the competition.

     At approximately 4:00 PM, Detective Vinter and Fedak, acting in
     an undercover capacity, observed four males sitting in the
     grille/bar area. The Grille is a full-service restaurant and bar
     offering a spectacular mountainside view. Three of the four
     individuals were positively identified to be [Appellant], Larry Kline
     and Jason Marks. The remaining individual was believed to be Jeff
     Roth.

     At approximately 4:15 PM, it appeared the individuals were
     getting ready to leave the establishment. Detective Fedak and
     Vinter, who were standing within close proximity of the


                                    - 22 -
J-A13014-20


     individuals, overheard one say; “Be careful, stay in the left lane.”
     They all left the area and walked to their respective vehicles.

     Surveillance was maintained on the Hyundai, silver in color,
     displaying Florida Registration Number BPI-A49. Although it was
     not known who the operator of the vehicle was, it is believed the
     vehicle was occupied by [Appellant] and Larry Kline. Surveillance
     followed the vehicle directly to the Jason Marks’ residence, located
     at 2922 Kutztown Road, E. Greenville, Pennsylvania 18041.
     Detective Walsh observed the vehicle enter the driveway and
     park. Two males were observed exiting the vehicle and walking
     toward the residence.

     At approximately 5:28 PM, Detective Lackner observed (3) three
     males standing next to the Hyundai. Moments later, the males
     returned to the residence.

     At approximately 7:08 PM, Detective Lackner observed an
     unknown male enter the Hyundai and back it up against the house
     and partially out of view. Moments later, Detective Lackner
     observed the Hyundai exiting the driveway where it proceeded
     southbound on Kutztown Road. Surveillance lost sight of the
     vehicle prior to arriving at RT 663.

     At approximately 8:15 PM, Detective Vinter arrived in the area of
     2051 Carlisle Street, Philadelphia, Pennsylvania. Detective Vinter
     observed [Appellant’s] Toyota Camry, white in color, displaying
     Pennsylvania Registration Number HKE-0962 parked unoccupied
     on the northeast comer of Diamond Street at Carlisle Street,
     Philadelphia, Pennsylvania. This area is within 30 yards of 2051
     Carlisle Street. An inquiry made on the aforementioned Toyota
     Camry though the Pennsylvania Bureau of Motor Vehicles shows
     the registration displayed on a 1995 Toyota registered to Ruben
     Enrique Morales[, i.e., Appellant], address of 3022 N. 5th Street,
     Harrisburg, Pennsylvania 17110.

     At approximately 9:58 PM, Detective Fedak and Reynolds
     observed a Hyundai, silver in color, displaying Florida Registration
     Number BPI-A49 parked unoccupied parked on the northeast
     comer of Diamond Street at 15th Street. This area is located within
     close proximity of the Toyota Camry, owed by [Appellant] that
     was parked on the northeast corner of Diamond Street at Carlisle.
     Both vehicles remained at the aforementioned locations.
     Surveillance was terminated at 11:30 PM.

                                     ***

                                    - 23 -
J-A13014-20


     March 26, 2014 at 12:57 PM, 5:26 PM, Call 2991, 2998 on
     Court Order 38-1 E.D. 2014, a phone utilized by Jason
     Marks Outgoing call to 267-304-2788, utilized by
     [Appellant]

     In the first call Marks and [Appellant] talked about meeting.
     Marks told [Appellant] that he was currently in Philadelphia.
     Marks asked [Appellant], “Should I come by and see you or ain’t
     it worth it right now?” [Appellant] responded, “If you want to
     come by, you can come by I’d like to talk to you about a couple
     of things but ah it’s up to you.” Marks confirmed that he would
     see [Appellant]. We believe through our training, knowledge,
     experience and information gleamed from this investigation we
     believe Marks attempted to see [Appellant] to obtain U.S.
     Currency. When Marks asked, “ain’t it worth it right now?” we
     believe Marks asked [Appellant] if he had enough U.S. Currency
     to justify Marks’s trip. We believe [Appellant] not only agreed to
     meet Marks but also showed his concern for talking on the phone.
     [Appellant] showed his hesitation about talking on the phone
     when he said, “I’d like to talk to you about a couple things.” We
     have learned that individuals involved in the distribution of illegal
     drugs will commonly openly discuss general conversation and/or
     issues that are not illegal. We also learned that when the
     conversation turns to their illegal activity they speak cryptically or
     in code but if the conversation needs to detailed they will attempt
     to meet in person. We believe [Appellant] showed his concern by
     trying to meet with Marks to talk in person.

     In the second call, Marks called [Appellant, and] they briefly talked
     about meeting. Marks told [Appellant] that he looked at house to
     purchase with “Mike” to renovate and sell. [Appellant] then
     attempted to end the call. [Appellant] said, “Call me back later,
     I’m busy right now, call me, call me back later when you’re coming
     through back up I won’t be at the house just call me we’ll meet
     somewhere.” Marks responded, “Is it important?” [Appellant]
     said, “No.” Then Marks continued, “I just need, I just wanted to
     see you by Monday you know so we could get that ah paper signed
     to send it out in the mail.” [Appellant] then asked, “What’s the
     date?” Marks answered, “Ah, Tuesday is when it needs to be in,
     when it’s going out in the mail. I just need to have the contract
     signed by then so whenever, just so you know, whatever by then
     that’s good.” [Appellant] responded, “Maybe I’ll see you Monday.”
     The conversation continued and Marks told [Appellant] about a
     bonfire at Marks residence.


                                    - 24 -
J-A13014-20


     We believe the second conversation further substantiated our
     belief that Marks wanted to see [Appellant] to obtain U.S.
     Currency for previously delivered marijuana. We believe that
     when Marks said, “I just wanted to see you by Monday you know
     so we could get that ah paper signed to send it out in the mail”,
     Marks was telling [Appellant] he wanted the U.S. Currency. We
     have learned through our training and experience that
     organizations, such as this drug organization, will gather their
     money from their customer base and transport it to their source
     of supply to purchase more of their illegal product. We believe
     that this marijuana trafficking organization is preparing to
     purchase more marijuana and are pooling/collecting U.S.
     Currency to prepare for the purchase.

                                     ***

     March 28, 2014 at 3:57 PM, Call 3225 on Court Order 38-1
     E.D. 2014, a phone utilized by Jason Marks Incoming call
     from 215-272-1112, utilized by Unknown Male

     The two talked and Marks explained why he was not around to
     meet the unknown male. The unknown male asked, “Did you want
     to maybe stop over?” Marks said, “You want me to swing past the
     house I’m picking my son up right now.” The unknown male
     responded, “I just left [Appellant’s] house. Actually, I just left, I
     did his personal house, I did all his other houses in the past.” The
     agreed to talk again to arrange the meeting Marks said, “Dump
     that off that’ll be fine.” The unknown male asked, “Did you see
     that guy from the band.” Marks responded, “Yeah, that’s not
     going to happen.”

     We know this individual in contact with [Appellant], Larry Kline
     and Jason Marks. This conversation shows how [Appellant] has
     access and control over numerous residences and one these
     residences is referred to as his “personal house.”
Id. at 97-104, 127, 140-42, 144-45, 146-53, 169-71, 172.

     In addition, the Fontain Street affidavit provides the following

information regarding Appellant:

     March 21, 2014 In a series of telephone calls/texts
     between [Appellant] and an unknown male using
     telephone facility 909-446-2610, intercepted on Court
     Order 38-7 E.D. 2014

                                    - 25 -
J-A13014-20


     [Appellant] and the unknown male discuss the fact that
     [Appellant] has this male’s motorcycle and is holding it as
     collateral as the male still owes [Appellant] approximately $5,000.
     During these conversations and text messages, [Appellant] tells
     the male that the motorcycle is being kept at a location he
     describes to the other male as 2027 N. 18th Street, Philadelphia,
     Pennsylvania.

     March 31, 2014 at 1:33 PM Call 313 on Court Order 38-7
     E.D. 2014, a phone utilized by [Appellant] incoming call
     from 215-290-7229, utilized by an unknown male

     [Appellant] received a call from an unknown male. The Unknown
     male requested to meet with [Appellant]. [Appellant] said he was
     having lunch with an unknown female at Fontain. They agree to
     meet in a short period of time at the caller’s residence or at a
     residence on Fontain.

     In call 328 [Appellant] said he was in Fontain and exiting the door.
     [Appellant] gave directions to the unknown male to Fontain. Det.
     Echevarria listened to the directions given by [Appellant] and
     these directions are consistent to the residence located at 1537
     Fontain Street.

     Grand Jury Information

     On Monday, March 24, 2014, Montgomery County Grand Jury
     Subpoena Number 31 (Investigation Number 14, MD: 1607-13)
     was served upon the Exelon Corporation, DBA: PECO Energy for
     information including, but not limited to subscriber and billing
     information in the name of [Appellant] and properties that have
     been identified thus far to be associated with [Appellant].

     On Monday, March 31, 2014, in response to that subpoena, PECO
     Energy provided the requested information, which included but
     not limited to the residence of 1537 Fontain Street, Philadelphia,
     Pennsylvania. The PECO Energy service for 1537 Fontain Street,
     Philadelphia, Pennsylvania is the name of Ruben Morales[, which
     is Appellant’s name,] at 4240 SW 153rd Pl, Miami, Florida….

See Commonwealth’s Exhibit 2 at 174-75 (Fontain Affidavit).

     Here, the trial court determined that the affidavits submitted in support

of the search warrant requests for 2051 Carlisle Street and 1537 Fontain



                                    - 26 -
J-A13014-20



Street contained sufficient probable cause to support a nexus between those

locations and the presence of controlled substances, books and records, U.S.

currency, and telephones, among other things. The trial court rationalized:
     [R]eference is made to [Appellant] throughout the affidavits of
     probable cause prepared in support of search warrants for both
     Philadelphia locations. See N.T., 11/14/17; Exhs. C-1 and C-2,
     pp. 18, 65-66, 98-103, 127, 140-[]42, 146-[]53, 169-[]71 and
     175. Those references detail [Appellant’s] involvement in the
     marijuana distribution organization and his entry into the two
     Philadelphia properties on March 9, 2014, following what law
     enforcement believed was a drug transaction.

     In giving the required deference to the issuing authority’s
     probable cause determination, this court stated at the suppression
     hearing:

        This case involves the investigation of an alleged drug
        conspiracy      spanning     several   counties,    including
        Montgomery County and Philadelphia. The affiants are
        experienced drug enforcement officers. The affiants assert
        that[,] in their training and experience[,] persons involved
        in drug trafficking operations secret[e] contraband,
        proceeds of drug sales, records of drug transactions and
        currency in secure locations in their residences. Persons
        involved in drug trafficking commonly use cellular phones[,]
        which contain saved messages and outgoing phone calls and
        photographs and other information about co-conspirators
        and customers. The affidavit details a number of telephone
        calls involving [Appellant] and other members of the alleged
        drug distribution conspiracy. The affiants assert that the
        coded language used in these calls, based on their training
        and experience, demonstrate the participants’ involvement
        in drug distribution…. During one of the recorded phone
        calls, [Appellant] is to meet with an alleged co-conspirator
        in Philadelphia. Based on the contents of those calls and
        the affiants’ interpretation of the coded language used by
        the participants, the affiants believe that [Appellant] was
        engaged in a transaction involving fifteen pounds of
        marijuana. [Appellant] is then seen driving to 1537 Fontain
        Street in Philly and using a key to enter the property.
        Shortly thereafter, [Appellant] is seen leaving the Fontain


                                   - 27 -
J-A13014-20


         Street property and driving to a property at 2051 Carlisle
         Street in Philadelphia. [Appellant] is seen entering the
         property using a key. Investigators requested warrants for
         both the Fontain Street and Carlisle Street properties in
         order to search for, among other things, controlled
         substances, books and records, U.S. currency, indicia of
         occupancy and telephones and the information contained
         therein. The search warrants were executed by a Common
         Pleas Court judge in Philadelphia…. Sufficient evidence
         exists in the Affidavit of Probable Cause in order for the
         issuing authority to have found a fair probability that
         contraband, including currency and cellular phones, would
         be found at the two properties.

      Based on the above, the affidavits submitted in support of the
      requests for search warrants for the two Philadelphia properties
      contain sufficient probable cause. This court, therefore, did not
      err in declining to upset the issuing authority’s probable cause
      determination and denying [Appellant’s] motion to suppress.

TCO at 5-6 (internal citation and footnotes omitted).

      Appellant argues that, in the trial court’s opinion, the trial court “referred

to a single incident, discussed in the Affidavit of Probable Cause, on March 9,

2014[,] where the police observed what they believed could be a transaction

involving fifteen pounds of marijuana, with … Appellant then driving to 1537

Fontain Street and allegedly using a key to enter the premises[,]” and then

shortly thereafter, police saw him “leaving that location and driving to 2051

Carlisle Street, again supposedly entering the property using a key.”

Appellant’s Brief at 9. He contends that “these factual references could not

be sufficient, upon objective review, to establish a fair probability that

contraband would be found on those premises.” Id. at 9-10. He points out

that “[a]t no time did the police observe [him] engage in a narcotics

transaction[,]” “[n]o bags were seen going or coming from either location[,]”


                                      - 28 -
J-A13014-20



and he “was not even observed carrying anything in his hands.” Id. at 11.

Moreover, he says that the Commonwealth has asserted that “‘members of

this drug organization’ kept items related to their drug business, such as cash,

drugs and cell phones, in their homes, and that evidence obtained through

recorded conversations between members of the organization showed plans

to pick up cash or drugs at each others’ homes[,]” but insists that none of

those conversations involved him and made no reference to either the Fontain

Street or Carlisle Street properties. See id. at 11-12. He also states that,

“[a]lthough the [a]ffidavit discussed information provided from October 2010

to February 2013 by ten informants and four concerned citizens, none of that

information pertained to … Appellant or to either of these locations.” Id. at

12. He says that the Commonwealth is “relying upon a theory that people

who may be involved in marijuana trafficking would likely place their sales

proceeds and records of transactions in their homes[,]” and states that there

are no decisions from our Supreme Court determining that “a fair probability

of marijuana being found in a location attributed to the [d]efendant

automatically exists merely because he has allegedly been engaging in a drug

trafficking scheme with others.” Id. at 12, 13.

      No relief is due. Looking at the information provided within the four

corners of the affidavits from the perspective of the issuing authority, we deem

it sufficient to support the conclusion that probable cause existed to believe

that contraband or evidence of drug trafficking would be found at the Carlisle

Street and Fontain Street properties.     See Huntington, supra.        As the

                                     - 29 -
J-A13014-20



Commonwealth discerns, “[t]he warrant affidavits established that [Appellant]

was part of an active drug trafficking organization whose members used their

homes to store drugs, money, and other items related to their illegal business.

There was thus a fair probability that evidence related to drug trafficking would

be found inside [Appellant’s] homes.”      Commonwealth’s Brief at 10.       The

Commonwealth aptly observes:
      [Appellant] was connected to the homes on Fontain and Carlisle
      Street. Police determined that [Appellant’s] name was on the
      electric bill at Fontain Street. He went directly to Fontain Street
      after the transaction with Marks on March 9, 2014, and entered
      and left that house utilizing a key. [Appellant] also went [to]
      Carlisle Street right after the transaction with Marks, using a key
      to enter and exit. And on other occasions, police observed
      [Appellant’s] car parked close to the Carlisle Street house, and,
      on one of those occasions, saw [Appellant] cleaning snow off [of]
      the car, thus supporting the inference that he resided on Carlisle
      Street.
Id. at 15; see also Appellant’s Brief at 8 (referring to these locations as “two

residences”).   Moreover, intercepted calls and surveillance suggested that

Appellant probably conducted drug trafficking out of his homes; for instance,

an unknown male — who had contact with Kline, Marks, and Appellant — told

Marks that he had just left Appellant’s personal house, and had, in the past,

visited all of Appellant’s other houses. See Carlisle Affidavit at 172.

      In addition, because the affidavits detail a widespread drug trafficking

organization of which Appellant was an active, high-ranking member, we find

distinguishable the cases relied upon by Appellant involving merely one or two

drugs transactions. See Appellant’s Brief at 12-23. Instead, we deem more

apt the case of Commonwealth v. Iannelli, 634 A.2d 1120 (Pa. Super.

                                     - 30 -
J-A13014-20



1993), in which this Court rejected Iannelli’s argument that no probable cause

existed for a search warrant of a house where the police did not state specific

facts to support that the house was Iannelli’s residence, and the only

connection between him and the house was the averment that it was his

residence. Id. at 1131.   This Court deemed sufficient the police officers’

averments that, through electronic, photographic and physical surveillance,

they had determined that Iannelli resided there and was heading illegal

gambling operations. Id. Further, we stated that “it was a matter of common

sense that the most likely place to find the physical evidence of gambling

would be at Iannelli’s home[,]” and accordingly concluded that the affidavit

provided probable cause to support the issuance of the search warrant. Id.

at 1132.

      Similarly, and given the totality of the circumstances set forth in the

affidavits — including, inter alia, Appellant’s numerous communications with

Kline and Marks, his cryptic conversations and the affiants’ learned

interpretation of them, Appellant’s meetings with Kline, Marks, and Lynch, the

2007 investigation, and the March 9, 2014 surveillance — the issuing authority

in the case sub judice made a practical, common sense decision that there

was a fair probability that contraband or evidence of drug trafficking would be




                                    - 31 -
J-A13014-20



found at the Carlisle and Fontain properties.5 Therefore, we conclude that the

trial court properly denied his motion to suppress.

                                               II.

       In Appellant’s second issue, he argues that “the evidence was

insufficient to prove that [he] was guilty of any of the charges for which he

was convicted in the lower court where constructive possession was not

proven beyond a reasonable doubt.” Appellant’s Brief at 24 (capitalization

and emphasis omitted). He claims that the Commonwealth did not prove that

____________________________________________


5 To the extent Appellant claims that the warrants were too old given the time
that passed between the March 9, 2014 surveillance and the execution of the
warrants at the end of that month, we deem this argument waived as he does
not indicate to us where he raised it below. See Appellant’s Brief at 13-14;
see also Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived
and cannot be raised for the first time on appeal.”); Pa.R.A.P. 2119(e)
(“Where under the applicable law an issue is not reviewable on appeal unless
raised or preserved below, the argument must set forth, in immediate
connection therewith or in a footnote thereto, either a specific cross-reference
to the page or pages of the statement of the case which set forth the
information relating thereto as required by Pa.R.A.P. 2117(c), or substantially
the same information.”); Commonwealth’s Brief at 20 (arguing that Appellant
waived this issue by not raising it in the suppression court below).
Nevertheless, even if not waived, we would agree with the Commonwealth
that “[w]hen viewed in the totality, … the affidavits established evidence of an
ongoing drug trafficking business that was likely to continue to exist up to the
time the warrant was issued and executed.” Commonwealth’s Brief at 20
(citing Commonwealth v. Jones, 668 A.2d 114, 118 (Pa. 1995) (plurality)
(“A showing that criminal activity is likely to have continued up to the time of
the issuance of a warrant renders otherwise stale information viable.”)
(citations omitted)); see also Commonwealth v. Macolino, 485 A.2d 1134,
1138 n.2 (Pa. Super. 1984) (“Probable cause for the issuance of a search
warrant must be established at the time the warrant is issued; therefore,
evidence of criminal activity at some prior time will not support a finding of
probable cause on the date the warrant issues unless it is also shown that the
criminal activity continued up to or about that time.”) (citation omitted).

                                          - 32 -
J-A13014-20



he had “conscious dominion or control over the controlled substances that

were seized” from either the Carlisle or Fontain Street properties. See id. at

25.

      Our standard of review for sufficiency-of-the-evidence claims is well-

established:
      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proof of proving every element of the
      crime beyond a reasonable doubt by means of wholly
      circumstantial evidence. Moreover, in applying the above test,
      the entire record must be evaluated and all the evidence actually
      received must be considered. Finally, the trier of fact while
      passing on the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part[,] or none of the
      evidence.

Commonwealth v. Bricker, 882 A.2d 1008, 1014 (Pa. Super. 2005) (citation

omitted).

      When substances are not found on the defendant’s person, the

Commonwealth must establish that the defendant constructively possessed

the substance. Id. This Court has explained:
      Constructive possession requires proof of the ability to exercise
      conscious dominion over the substance, the power to control the
      contraband, and the intent to exercise such control. Constructive
      possession may be established by the totality of the

                                    - 33 -
J-A13014-20


       circumstances. We have held that circumstantial evidence is
       reviewed by the same standard as direct evidence—a decision by
       the trial court will be affirmed so long as the combination of the
       evidence links the accused to the crime beyond a reasonable
       doubt.
Id. (internal citations and quotation marks omitted).

       Here, the trial court reasoned:
       [I]n addition to a number of relevant pieces of evidence, including
       thousands of dollars in U.S. currency and drug paraphernalia, the
       search of 2051 Carlisle Street in Philadelphia resulted in the
       seizure of marijuana, heroin and cocaine. The search of 1537
       [Fontain] Street revealed the presence of a large amount of
       marijuana and other indicia of drug activity….

       The evidence presented at the stipulated bench trial proved
       beyond a reasonable doubt that [Appellant] had actual and/or
       constructive possession of the controlled substances found at the
       Philadelphia properties. The evidence showed [Appellant] was
       involved in a marijuana distribution organization with a number of
       other individuals. [Appellant] had access and keys to both
       Philadelphia locations and was seen entering the properties
       shortly after a suspected drug transaction on March 9, 2014.
       [Appellant] was inside the Carlisle Street residence at the time the
       search warrant[] was executed. During that search, [Appellant]
       complained about laws against marijuana.[6] When reminded that
       it is illegal in Pennsylvania to traffic marijuana, [Appellant]
       demonstrated his consciousness of guilt by getting on his knees
       and asking a detective to shoot him. All of this evidence amply
       demonstrated that [Appellant] was part of a marijuana
       distribution organization and that he possessed the controlled
       substances found at the two Philadelphia locations in connection
       with his involvement in the trafficking operation.

TCO at 7-9 (internal citations omitted).

____________________________________________


6 Specifically, at trial, Detective Michael Reynolds testified that, as state
troopers were about to begin searching the Carlisle Street house pursuant to
the warrant, Appellant told him that “the police were the criminals and that
marijuana plants are made by God and we had no right to interfere with God
or interfere with enforcing the laws of marijuana.” N.T. Trial, 11/14/17, at
77.

                                          - 34 -
J-A13014-20



       Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner and considering the totality of the circumstances, we

agree with the trial court that the evidence was sufficient to prove Appellant’s

intent and ability to control the controlled substances found at the Carlisle

Street and Fontain Street properties.7             Accordingly, we deny Appellant’s

sufficiency-of-the-evidence claim.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2020




____________________________________________


7 Appellant mentions that, when the Carlisle Street warrant was executed,
“there was a female in the house as well, in a bedroom on the second floor.”
Appellant’s Brief at 27 (citation omitted). This Court has stated that, “[w]here
more than one person has equal access to where drugs are stored, presence
alone in conjunction with such access will not prove conscious dominion over
the contraband.” Bricker, 882 A.2d at 1016 (citation and brackets omitted).
“Rather, the Commonwealth must introduce evidence demonstrating either
[the a]ppellant’s participation in the drug-related activity or evidence
connecting [the a]ppellant to the specific room or areas where the drugs were
kept.” Id. (citation and brackets omitted). Here, the Commonwealth
introduced adequate evidence demonstrating that Appellant participated in
the trafficking of marijuana.

                                          - 35 -